Citation Nr: 0837891	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-17 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) initial disability 
rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968 and from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and awarded a noncompensable rating, 
effective July 7, 2004. The veteran disagreed with the 
noncompensable rating and the current appeal ensued.

In June 2007, the veteran and his spouse presented testimony 
at a Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ). A transcript of that hearing is of record and 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected bilateral 
hearing loss is more severe than the current evaluation 
reflects. 

In September 2007, the Board remanded the instant claim for 
further development. The veteran submitted a private 
audiologic evaluation from J.M.H., MD, which was in a graph 
format that had not been converted into an appropriate 
numerical form. The RO/AMC was instructed by the Board to 
ascertain from Dr. J.M.H. whether the speech auditory aspect 
of the report was a controlled speech discrimination test 
using the Maryland CNC word list as required by 38 C.F.R. 
§ 4.85(a). A letter was sent to Dr. J.M.H. in August 2008, 
requesting that information and no response has been received 
from him to date. The veteran has submitted another copy of 
the September 2005 clinical report previously submitted by 
Dr. J.M.H. That however, is not of import. A statement 
indicating whether the speech auditory aspect of the report 
was a controlled speech discrimination test using the 
Maryland CNC word list is necessary. Dr. J.M.H. should again 
be contacted for this information. The September 2005 
audiogram also has not been translated into numeric form by a 
VA audiologist. This also should be done prior to final 
adjudication of the claim. 

Additionally, the veteran was to undergo a VA audiometric 
examination to determine the severity of his service-
connected bilateral hearing loss. This was not done. A 
contemporaneous and thorough VA examination is warranted in 
this regard. See Littke v. Derwinski, 1 Vet. App. 90 (1990). 

In Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand was necessary due to a failure of the Board's 
directives in a prior remand.  The Court further held, that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Id.  


Accordingly, the case is REMANED for the following action:

1. The RO/AMC shall after contacting the 
veteran and securing any necessary 
release forms, obtain any further medical 
evidence not of record, including but not 
limited to information from Dr. Hodges as 
to whether the September 2005 
audiological findings are based upon a 
controlled speech discrimination test 
using the Maryland CNC test parameters.

2. The RO/AMC shall arrange to have the 
September 2005 audiogram from Dr. Hodges 
translated to numeric form by a VA 
audiologist.

3. The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
audiometric examination to determine the 
severity of his service-connected 
bilateral hearing loss. The evaluation 
should be in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and should 
include testing of pure tone criteria at 
1,000, 2,000, 3,000, and 4,000 Hertz and 
speech recognition scores using the 
Maryland CNC Test. All findings should be 
recorded in detail. The veteran's claims 
folder must be provided to the examiner 
for review prior to the examination. The 
examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

4. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

5. The RO/AMC will then readjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC). The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





